In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00004-CV



ICANUTE ENERGY, INC., AND JOHN A. UPTON, Appellants

                            V.

   RED RIVER ARK-LA-TEX DRILLING, LLC, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
               Trial Court No. 13-C-474




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       The appellants, Icanute Energy, Inc., and John A. Upton, have filed a motion seeking to

dismiss this appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the

motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:       May 5, 2014
Date Decided:         May 6, 2014




                                                2